PER CURIAM.
The decree in this case was against R. B. Faulkner, Fayette Owens, Jim Bends, Minnie Owens, and John Crisp for possession of real estate, and against R. B. Faulkner, George W. Holder, M. W. Riley, M. L. Powers, J. T. Jack, and John Draughon for $560. The appeal was taken by R. B. Faulkner alone from this joint decree, and there is no evidence in the record of any summons and severance or of any notice to the other defendants to participate in the appeal. A separate appeal by a single party from a joint decree against him and others cannot be maintained without notice to the other defendants. For this reason the decree of the Court of Appeals of the Indian Territory, which dismissed the appeal, was right, and it is affirmed. Masterson v. Herndon, 10 Wall. 416, 19 L. Ed. 953; Hardee v. Wilson, 146 U. S. 179, 181, 13 Sup. Ct. 39, 36 L. Ed. 933; Davis v. Trust Co., 152 U. S. 590, 14 Sup. Ct. 693, 38 L. Ed. 563; Gray v. Havemeyer, 3 C. C. A. 497, 505, 53 Fed. 174, 178; Farmers’ Loan & Trust Co. v. McClure, 78 Fed. 211, 212, 24 C. C. A. 66, 67; Dodson v. Fletcher, 78 Fed. 214, 215, 24 C. C. A. 69, 70.